Citation Nr: 0813811	
Decision Date: 04/25/08    Archive Date: 05/01/08	

DOCKET NO.  02-12 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a previously denied claim of entitlement to service 
connection for hypertension. 

2.  Whether new and material evidence has been presented to 
reopen a previously denied claim of entitlement to service 
connection for a right inguinal hernia. 

3.  Whether new and material evidence has been presented to 
reopen a previously denied claim of entitlement to service 
connection for color blindness.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney





WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from January 1953 to January 
1955.  

He also had service from January 1955 to May 1966, but this 
period of service resulted in a dishonorable discharge and is 
not creditable service for VA benefits purposes.  
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2007).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 decision of the VARO in 
Waco, Texas, that denied entitlement to the benefits sought.  
The veteran appealed the denial action and by decision dated 
in May 2004, the Board determined that the veteran's 
application to reopen the claims for service connection 
remained denied with regard to each issue in the absence of 
new and material evidence.  The veteran appealed the decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In an August 2007 memorandum decision the Court 
vacated the May 2004 Board decision and remanded the matter 
for readjudication consistent with the decision.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.  VA will notify the 
veteran should further action be required.



REMAND

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) clarified VA's duty to 
notify in the context of claims to reopen.  With respect to 
such claims, VA must both notify a claimant of the evidence 
and information that is necessary to reopen the claim and 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

The notice letters of record sent to the veteran do not 
comply with the new requirements under Kent.  The veteran was 
not provided with a specifically tailored notice explaining 
what is needed to reopen his claims for service connection in 
light of any prior deficiency or deficiencies in the claims.  

To ensure compliance with due process requirements, the case 
is therefore REMANDED for the following:  

1.  VA should send the veteran a 
corrected VCAA notice letter under 
38 U.S.C.A. § 5103(a) that (1) notifies 
him of the evidence and information 
necessary to reopen the claims for 
service connection for hypertension, 
color blindness and a right inguinal 
hernia; (2) notifies him of the reasons 
for the April 2001 Board denial; and (3) 
notifies him of what specific evidence 
would be required to substantiate the 
element or elements needed to grant the 
service connection claims (that is, 
medical evidence establishing that any 
current hypertension, right inguinal 
hernia, and/or color blindness is related 
to his active service).  For example, the 
veteran should be informed of alternative 
forms of evidence that he could submit to 
demonstrate that the symptoms of his 
claimed disabilities first manifested 
themselves during service, such as buddy 
lay statements from individuals who 
served with him and knew him during 
service or in the several years following 
service discharge.  

2.  If the veteran responds, VA should 
assist him in obtaining any additional 
evidence identified by him following the 
correct procedures set forth at 
38 C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe any further action to be taken.

3.  After completing the requested 
actions, and any additional notification 
and development deemed warranted, VA 
should readjudicate the petition to 
reopen the claims for service connection 
in light of all pertinent evidence and 
legal authority.  If the benefit sought 
on appeal remains denied, VA must furnish 
the veteran and his representative an 
appropriate supplemental statement of the 
case that includes clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.


The purpose of this remand is to afford due process.  It is 
not the Board's intent to apply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action unless otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



